Title: From Benjamin Franklin to Woestyn frères, 20 April 1779
From: Franklin, Benjamin
To: Woestyn frères


Gentlemen
Passy April 20 1779
I am very sensible of the Honor you propose to do me in the naming of your Vessel; to which I have but this Objection, that I cannot merit it by taking a Part in the Enterprize. I have communicated your Scheme to some of my Friends; But they are already engaged in such Undertakings as far as they chuse to be. I shall however try some others, and I most heartily wish you all the Success imaginable.
I have the Honor to be &c
Messrs. Voestyn (Dunkirk)
